HUNTER, JR., ROBERT N., Judge.
Generally, "the denial of a motion to dismiss is an interlocutory order from which there may not be an immediate appeal ." Multiple Claimants v. N.C. Dept. of Health and Human Services, 176 N.C.App. 278, 282, 626 S.E.2d 666, 669 (2006). N.C. Gen.Stat. § 1-277(b) provides for immediate appeal from an adverse ruling as to the jurisdiction of the trial court, but the statute does not allow appellants to challenge sufficiency of process and service. Howard v. Ocean Trail Convalescent Ctr., 68 N.C.App. 494, 496, 315 S.E.2d 97, 99 (1984) (citing Love v. Moore, 305 N.C. 575, 291 S.E.2d 141 (1982) ). Here, Respondent appeals from an order denying Respondent's motion to dismiss, and concluding service of process was proper. We dismiss Respondent's appeal as interlocutory.
DISMISSED.
Judges CALABRIA and TYSON concur.
Report per Rule 30(e).